SEABURY, J.
I think that it is clear that the relator was convicted under chapter 353 of the Laws of 1886 and the acts amendatory thereof. Under that statute, the magistrate had the power to impose the sentence upon the relator against which she now complains. That statutory provision is not repugnant to the provision contained in chapter 659 of the Laws of 1910. It is certain that the latter statute does not in terms expressly repeal the former, and as the two are not inconsistent or repugnant I think there has been no repeal by implication.
It follows that the writ should be dismissed and the relator remanded.